DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-30 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 04/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to GERMANY 102017122160.3, filed 09/25/2017 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claim 29 is objected to because of the following informalities:  claim 29 recites “an therapy device” which should read “a therapy device”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: "first conduction means", "second conduction means" "third conduction means" ” illumination means” in claims 1-4, 6, 8, 13, 15,  26-28 and 30, and “means” from recitation “an optical coherence tomography device by means of which depth information about said area is obtained” in claims 1, 29, 30, and “means” in recitation “a control device by means of which the illumination device, the therapy device and the optical coherence tomography device can be controlled” in claim 29.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Such claim limitations are: “deflecting device which are configured in such a way, in that the electromagnetic waves of the optical coherence tomography device can be transmitted via the deflecting device to the movable mirror” in claim 10 and “control device by means of which the illumination device, the therapy device and the optical coherence tomography device can be controlled” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. "first conduction means", "second conduction means" are found to be exemplified as multi-clad fiber as double-clad fiber or common fiber bundle ([0035]), the “third conduction means” as exemplified with including a moving mirror, a deflecting device such as a prism ([0037]) and/or a fiber ([0041]) to direct the illumination beam to the prism utilizing other optical elements to direct the OCT beam to the target area to be scanned.  Regarding the term “deflecting device”, the specification provides a prism as a deflective. Regarding the term “control device”, the specification is directing to a “control unit integrated in a PC” for controlling the different parts of the system and communicate between devices, therefore being a specific computer or processor or equivalent configured for performing the claimed function of controlling “the illumination device , the therapy device and the optical coherence tomography device”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from claim 25 are also rejected sue to their dependency.
Claim 25 recites “the decoupling location”. The specification does not describe such a location or provide a definition for this “decoupling point or location”. The specification just repeats word for word the limitation of claim 25 related to that “decoupling location” as written as a “decoupling point” without provided the necessary definition or description for the artisan to recognize that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 20. 22-25 are also rejected sue to their dependency.
Claim 13 recites “the deflecting device” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the illumination device” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 22 recites “a therapy laser which operates in the following wavelength ranges 400 nm to 10,600 nm, in particular 400 nm to 3000 nm, preferably 400 nm, to 2200 nm, in particular preferably at 440 - 460 nm”.  Claim 23 recites “a therapy beam with an opening angle of less than 90, preferably less than 60”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of advancing the prosecution, the broadest ranges will considered as the broadest reasonable interpretation.
Claim 23 recites “a therapy beam with an opening angle of less than 90°, preferably less than 60°, can be decoupled from the therapy device”. It is unclear in what way a light beam such as the “therapy beam” can be decoupled from the therapy device. The specification defines the therapy device as generating the “therapy beam” towards the endoscope as coupled to it ([0021] and represented in Fig.1 as device 42 within the base station 1) with no alternative description. The specification does not provide any description as how the “therapy device” is providing the light beam to the coupled fiber or conduction means to provide an opening angle of less than 90. Additionally, it is unclear if the opening angle is applied to the “therapy beam” entering the fiber or conduction means or to the “therapy beam” exiting the fiber or conduction means leading to more than one interpretation. Clarifications are requested via amendments. For the purpose of advancing the prosecution, the opening angle will be broadly interpreted as the aperture of the therapy beam directed to the conduction means.
 Similarly claim 24 recites “a laser beam with an opening angle of 200° or more can be decoupled from the RGB system”.  It is unclear in what way a “laser beam” can be decoupled from the “RGB system” as part of the illumination device. The specification defines the illumination device as generating the “illumination” to an area of the subject via a coupling such as a fiber or conduction means towards the endoscope([00126]-[00127] as device 40 and in Fig.1 as located as device 40 as coupled to the endoscope) with no alternative definition. While the specification does provide a description of the RGB system, the specification lacks the description of what is the opening angle. Additionally, it is unclear if the opening angle is applied to the “laser beam” leaving the illumination device or leaving the conduction means. Additionally, it is unclear which “laser” the limitation is directed to as which one of the lasers of the RGB system as claimed in the parent claim 21 as further limiting claim 21 or another unrelated laser from those RGB system lasers. Clarifications are requested via amendment. For the purpose of advancing the prosecution, the opening angle will be broadly interpreted as the aperture of the illumination/laser beam directed to the conduction means.
Claim 25 recites “the decoupling location” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the specification does not provide any definition or description for the term “decoupling location” besides repeating word for word the corresponding limitation directed to a “decoupling point”. It is therefore unclear as to be able to characterize a homogeneous beam at a certain distance from that “decoupling point” since the decoupling point is not properly defined. Clarification is requested via amendment. For the purpose of advancing the prosecution, the decoupling location/point will be broadly interpreted as a location from where the therapy beam and the illumination beam are starting to diverge one from the other. 
Claim 28 recites “a laser beam with an opening angle of more than 200° can be decoupled from the first and/or conduction means”. First, it unclear as to what “laser” is directed the term “laser”, since the dependence of claim 28 leads to one of the laser from the RGB system as claimed in claim 21 unless a being directed to another laser. For the purpose of advancing the prosecution, the “laser“ will be interpreted as one of the laser from the RGB system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 16, 18, 20, 21, 25, 29, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010).
Regarding claim 1, Brennan teaches an apparatus with an optical probe combining optical fibers towards a fiber set (Title, abstract and Figs.2A-2B and [0052] probe with an OCT imaging, white illumination and laser therapy 240 directed to fibers 210) sliding within a trocar cannula as similar for endoscopy (Fig.15 and [0085] trocar cannula 1500 for laparoscopy or for “procedure utilizing a similar endoscopic approach” [0085]) therefore teaching the use of the optical probe in an endoscope comprising the optical probe. 
Brennen teaches a first conduction means configured to transmit electromagnetic waves between an illumination means for illuminating an observation area and a distal end of the endoscope (Figs.2A and 2B with “White light illumination” and [0052] “The optical fibers 230 each transmit light from one of a variety of light sources 240, which may provide, e.g., endoillumination for visualization” with “optical fiber 230-3 provides illumination via light from, e.g., a broad-spectrum white light source (e.g., a halogen light)” and fiber set 210 with Fig.3 forward illumination from the tip of the trocar cannula in Fig.15); and a second conduction means configured to transmit electromagnetic waves between a therapy device for treating a therapy area within the observation area and the distal end of the endoscope  (Figs.2A and 2B with “Laser Therapy Light Source” and [0052] “and/or photocoagulation or tissue ablation for therapeutic treatment” with “optical fiber 230-2 provides therapeutic functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting treatment spot size to be within the “area under illumination”), characterized in that a third conduction means is provided which is configured to transmit electromagnetic waves between an optical coherence tomography device by means of which depth information about said area is obtained during treatment of the therapy area and the distal end of the endoscope  (Figs.2A and 2B with “OCT laser light source and OCT engine” and [0052] “OCT imaging and/or biometry for visualization and diagnosis” with “optical fiber 230-1 provides forward-scanning OCT functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting OCT spot size to be within the “area under illumination” with [0004] “A particular mode of OCT, termed "A-scan," provides one-dimensional axial depth scans of the tissue of interest, thus providing information on the identity, size, and depth of subsurface features. A series of spatially adjacent A-scans (typically lying in a straight line) may be combined to form a two-dimensional reconstructed image of the imaged area (termed a "B-scan"), offering surgeons a visual reconstruction of subsurface features. Likewise, three-dimensional images, termed "C-scans," may be formed by "stacking" multiple B-scans” and [0006] “for measuring relative motion and/or distance of devices during, e.g., surgical procedure”).

Regarding claim 29, as discussed above, Brennan teaches a system comprising  OCT and light therapy and visualization (Figs. 1 2A-2B as a system) therefore a system for simultaneous observation of an observation area and treatment of a therapy area within the observation area comprising: 
an endoscope (Title, abstract and Figs.2A-2B and [0052] probe with an OCT imaging, white illumination and laser therapy 240 directed to fibers 210 with optical probe sliding within a trocar cannula as similar for endoscopy as with Fig.15 and [0085] trocar cannula 1500 for laparoscopy or for “procedure utilizing a similar endoscopic approach” [0085]),
an illumination device for illuminating the observation area (Figs.2A and 2B with “White light illumination” and [0052] “The optical fibers 230 each transmit light from one of a variety of light sources 240, which may provide, e.g., endoillumination for visualization” with “optical fiber 230-3 provides illumination via light from, e.g., a broad-spectrum white light source (e.g., a halogen light)” and fiber set 210 with Fig.3 forward illumination from the tip of the trocar cannula in Fig.15);
an therapy device  for treating the therapy area within the observation area (Figs.2A and 2B with “Laser Therapy Light Source” and [0052] “and/or photocoagulation or tissue ablation for therapeutic treatment” with “optical fiber 230-2 provides therapeutic functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting treatment spot size to be within the “area under illumination”);
an optical coherence tomography device , by means of which depth information about this area can be obtained during the treatment of the therapy area (Figs.2A and 2B with “OCT laser light source and OCT engine” and [0052] “OCT imaging and/or biometry for visualization and diagnosis” with “optical fiber 230-1 provides forward-scanning OCT functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting OCT spot size to be within the “area under illumination” with [0004] “A particular mode of OCT, termed "A-scan," provides one-dimensional axial depth scans of the tissue of interest, thus providing information on the identity, size, and depth of subsurface features. A series of spatially adjacent A-scans (typically lying in a straight line) may be combined to form a two-dimensional reconstructed image of the imaged area (termed a "B-scan"), offering surgeons a visual reconstruction of subsurface features. Likewise, three-dimensional images, termed "C-scans," may be formed by "stacking" multiple B-scans” and [0006] “for measuring relative motion and/or distance of devices during, e.g., surgical procedure”); and 
a control device by means of which the illumination device, the therapy device and the optical coherence tomography device can be controlled (“Fig.1 PC with driver 150 for processing data including driver for driving the endoillumination device, the OCT device and the light therapy device [0050] “data-acquisition and processing hardware (or "driver") 150 “ and [0052] Each functionality of probe 200 may be controlled by a separate driver (e.g., similar to hardware 150 described above), or a single driver may control all of the functionalities. Such a single driver may have selectable modes, each corresponding to one of the functionalities, that it may switch among at the user's direction”).

Regarding claim 30, as discussed for claim 1, Brennan teaches an optical probe as an insert within a trocar cannula the probe being advance relative to the cannula (Title, abstract and Figs.2A-2B and [0052] probe with an OCT imaging, white illumination and laser therapy 240 directed to fibers 210, the probe sliding within a trocar cannula as similar for endoscopy (Fig.15 and [0085] trocar cannula 1500 for laparoscopy or for “procedure utilizing a similar endoscopic approach” [0085]) therefore an insert which is adapted to be fitted into a working channel of an endoscope, wherein the insert has a housing (Figs.2A-2B and [0052] “an outer sleeve 250, and houses the ends of optical fibers 230”) and is arranged inside the housing (Figs.2A-2B and [0052] “an outer sleeve 250, and houses the ends of optical fibers 230”), a first conduction means is provided which is configured to transmit electromagnetic waves between an illumination device for illuminating an observation area and a distal end of the endoscope (Figs.2A and 2B with “White light illumination” and [0052] “The optical fibers 230 each transmit light from one of a variety of light sources 240, which may provide, e.g., endoillumination for visualization” with “optical fiber 230-3 provides illumination via light from, e.g., a broad-spectrum white light source (e.g., a halogen light)” and fiber set 210 with Fig.3 forward illumination from the tip of the trocar cannula in Fig.15), a second conduction means is provided configured to transmit electromagnetic waves between a therapy device for treating a therapy area within observation area and the distal end of the endoscope (Figs.2A and 2B with “Laser Therapy Light Source” and [0052] “and/or photocoagulation or tissue ablation for therapeutic treatment” with “optical fiber 230-2 provides therapeutic functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting treatment spot size to be within the “area under illumination”), and a third conduction means is provided configured to transmit electromagnetic waves between an optical coherence tomography device by means of which depth information about said area can be obtained during treatment of the therapy area and the distal end of the endoscope (Figs.2A and 2B with “OCT laser light source and OCT engine” and [0052] “OCT imaging and/or biometry for visualization and diagnosis” with “optical fiber 230-1 provides forward-scanning OCT functionality via light from a laser light source” and fiber set 210 with Fig.3 for forward treatment from the tip of the trocar cannula in Fig.15 with [0076] adjusting OCT spot size to be within the “area under illumination” with [0004] “A particular mode of OCT, termed "A-scan," provides one-dimensional axial depth scans of the tissue of interest, thus providing information on the identity, size, and depth of subsurface features. A series of spatially adjacent A-scans (typically lying in a straight line) may be combined to form a two-dimensional reconstructed image of the imaged area (termed a "B-scan"), offering surgeons a visual reconstruction of subsurface features. Likewise, three-dimensional images, termed "C-scans," may be formed by "stacking" multiple B-scans” and [0006] “for measuring relative motion and/or distance of devices during, e.g., surgical procedure”).

Regarding the dependent claims 2-5, 16, 18, 20, 21, 25,  all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Brennan.
Regarding claim 2, Brennan teaches that at least two, preferably three, of the following distal ends are integrally provided in a tube of the endoscope: a distal end of the first conduction means, a distal end of the second conduction means, a distal end of the third conduction means (Fig.15 the distal ends of the three means are integrated within the same housing needle as in Figs.2A-2B and [0052] “an outer sleeve 250, and houses the ends of optical fibers 230”).
Regarding claim 3, Brennan teaches characterized in that at least two, preferably three, of the following distal ends are provided within a housing: a distal end of the first conduction means, a distal end of the second conduction means, a distal end of the third conduction means, an outer diameter of the housing being configured such that it can be inserted into a working channel of the endoscope designed as a cystoscope (Fig.15 the optical fibers are within the housing and can be advanced within the trocar as similarly advanced for endoscopic procedure as [0052] probe with an OCT imaging, white illumination and laser therapy 240 directed to fibers 210, the probe sliding within a trocar cannula as similar for endoscopy Fig.15 and [0085] trocar cannula 1500 for laparoscopy or for “procedure utilizing a similar endoscopic approach” with [0096] including a camera for position tracking “the camera detects markers located on the probe (e.g., infrared LEDs oriented in a particular configuration) and calculates position and orientation of the probe based on the position of the light points as captured by the camera” therefore looking inside the body as a cystoscope).
Regarding claim 4, Brennan teaches the first and second conduction means are formed by a multi-clad, in particular double-clad fiber, having a fiber core and at least two cladding glasses, so that these form a first fiber cladding and a second fiber cladding, wherein the first fiber cladding encloses the fiber core and the second fiber cladding encloses the first fiber cladding ([0064] “ the output of a laser therapy source and the output of a broad white-light spectrum (illumination) source are coupled into a single fiber, and only two fibers are required for OCT imaging, endoillumination, and laser therapy--i.e., light from the endoillumination and laser therapy light sources propagate through the same optical fiber and may be simultaneously activated or switched from one function to the other” as first and second conduction means formed as the same optical fiber and [0067] using multi-clad fiber for propagation of endoillumination and lasing light “Specially doped fiber that produces white light by fluorescing or creating stimulated emission at specific wavelengths when excited by a laser source may also be used. This can be accomplished, for example, using multi-clad fiber wherein the excitation or lasing source is propagated in the intermediate cladding and the doped region is concentrated in the fiber core” with multi-clad reads on double-clad optical fiber).
Regarding claim 5, Brennan teaches the fiber core and the at least two cladding glasses each have different refractive indices, and in particular the first fiber cladding has a lower refractive index than the second fiber cladding ([0072] “A double-clad fiber 900 includes an inner core 910, an intermediate cladding 920, and an outer cladding 930. An outer coating or jacket (shown in FIG. 11C) surrounding the outer cladding 930 may be used as a protective layer. Typically both intermediate cladding 920 and outer cladding 930 have indices of refraction lower than that of the inner core 910, and the outer cladding 930 typically has a lower index of refraction than that of inner cladding 920 (although other refractive index profiles are possible)”.
Regarding claim 16, as discussed for claim 3, Brennan teaches the double-clad fiber for carrying the first and second electromagnetic waves with Brennan teaching the placement of the optical fibers related to the different illumination sources being placed acentrically inside the housing (Fig.2B) and the illumination and therapy electromagnetic waves being irradiated from the core and cladding layers parallel to the axis of the housing (Fig.10C and [0073]-[0074]) therefore reading on the multi-clad, in particular double-clad fiber, is provided acentrically inside the housing and the electromagnetic waves coupled out of the housing can be irradiated parallel to the central axis of the housing onto the observation area and/or therapy area. 
Regarding claim 18, Brennan, as discussed in claim 3,  teaches the combined endoillumination for visualization and laser therapy light with the same optical fiber ([0064] “light from the endoillumination and laser therapy light sources propagate through the same optical fiber and may be simultaneously activated or switched from one function to the other”) and the use of a double-clad fiber for conducting the endoillumination within the cladding layer (Fig.10C and [0074] “The light in the outer core of double-clad fiber 900 (e.g., light for endoillumination) passes through double-clad fiber 900 and exits probe tip 1000 through lens 1060, which disperses the light, enlarging the resulting spot size for, e.g., endoillumination”) while using the core for another light propagation such as the therapy laser light as suggested by Brennan ([0064]) with Fig.10C teaching the therapy light axis is centrally placed in regards with the conic beam of the endoillumination for visualization of the treatment region reading on the multi-clad, in particular double-clad fiber, is designed in such a way that the therapy area lies centrally within the observation area as claimed.
Regarding claim 20, Brennan teaches the illumination device comprises at least one of the following systems: NBI system, RGB system, PDD system, white light system ([0064] “the output of a broad white-light spectrum (illumination) source”, [0075] “a white-light source 1100 for endoillumination”, and Figs.6A-6B and [0068] for combining RGB light sources for forming a white light source).
Regarding claim 21, Brennan teaches the use of a red laser, green laser and blue laser for mixing towards providing a white light illumination (Figs.6A-6B and [0068] “mixing the light output of multiple constituent lasers 610 with different wavelengths, e.g. in the red, green, and blue range”) wherein the red, green and blue ranges are implicitly known as natural wavelength ranges such as red 620-750 nm, green 495-570nm and blue 450-495nm which are overlapping the claimed ranges for the RGB system making obvious the teaching of the RGB system comprises a red laser operating in the wavelength range from 600 nm to 699 nm, a green laser operating in the wavelength range from 500 nm to 599 nm, and a blue laser operating in the wavelength range from 400 nm to 499 nm therefore anticipating the claimed ranges.
Regarding claim 25, Brennan as discussed above teaches the use of a double-clad fiber for coupling the therapy beam and the endoillumination beam out of the therapy light source from the therapy device as considered as separate from the illumination device and from the RGB light combination source as considered as the endoillumination beam source ([0064] “ the output of a laser therapy source and the output of a broad white-light spectrum (illumination) source are coupled into a single fiber, and only two fibers are required for OCT imaging, endoillumination, and laser therapy--i.e., light from the endoillumination and laser therapy light sources propagate through the same optical fiber and may be simultaneously activated or switched from one function to the other” as first and second conduction means formed as the same optical fiber and [0067] using multi-clad fiber for propagation of endoillumination and lasing light “Specially doped fiber that produces white light by fluorescing or creating stimulated emission at specific wavelengths when excited by a laser source may also be used. This can be accomplished, for example, using multi-clad fiber wherein the excitation or lasing source is propagated in the intermediate cladding and the doped region is concentrated in the fiber core”  and Figs.6A-6B and [0068] for combining RGB light sources for forming a white light source), therefore since no interruption structure intervene between the proximal and the distal portion of the endoscope for the therapy light and the endoillumination light, the propagation of both lights is considered homogeneous along the optical fiber, and since the decoupling between the two beam occurs only at the distal end of the optical fiber as considered as the decoupling location (Fig.10C with endoillumination exiting the fiber from the cladding layer and the therapy beam from the core), therefore this is reading on the therapy beam coupled out of the RGB system and the therapy beam coupled out of the therapy device can be coupled into the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber in such a way that the beam of therapy beam and illumination beam coupled out of the corresponding fiber has a homogeneous beam profile at a distance of between 5 and 15 mm from the decoupling location as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) as applied to claims 1-5, 16, 18, 20, 21, 25, 29, 30.
Brennan teaches apparatus and system as set forth above.
Regarding claim 6, Brennan teaches, as discussed above, the use of a single fiber for the first and second means of conductions such as for the endoillumination and the laser therapy ([0064]). Brennan teaches also as discussed above the use of multi-clad as double-clad for propagation of the different light such as for the endoillumination and the laser therapy. Brennan teaches that the OCT beam is focused on a smaller region than the region illuminated by the endoillumination using a double-clad optical fiber with the core  carrying the OCT light as focused on a smaller region while the endoillumination is included within the core and/or the cladding layer (Fig.10C and [0074] “the light in the inner core of double-clad fiber 900 (e.g., light for OCT) passes through double-clad fiber 900 and exits probe tip 1000 through an opening in lens 1060. The light in the outer core of double-clad fiber 900 (e.g., light for endoillumination) passes through double-clad fiber 900 and exits probe tip 1000 through lens 1060, which disperses the light, enlarging the resulting spot size for, e.g., endoillumination”) and similarly for the laser therapy in a smaller spot than the endoillumination region ([0076] adjusting treatment spot size to be within the “area under illumination” as “this may also be used to adjust the spot size of the treatment laser”). While Brennan does not specifically teach the first conduction means is formed by the first fiber cladding and/or the fiber core, and in that the second conduction means is formed by the fiber core as in claim 6, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with the first conduction means is formed by the first fiber cladding and/or the fiber core, and in that the second conduction means is formed by the fiber core, since one of ordinary skill in the art would recognize that using a double-clad fiber core for propagating light towards a smaller region that the region illuminated by the endoillumination was known in the art as taught by Brennan, since similar techniques were used for the device to be used for the laser treatment than for the OCT illumination was also known in the art as taught by Brennan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan is providing different embodiment of his invention. The motivation for the embodiment would have been to provide the same approach for limiting the size of the treatment compared to the size of the observed region of interest, as suggested by Brennan ([0076]).

Claims 7-9, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) as applied to claims 1-5, 16, 18, 20, 21, 25, 29, 30, and further in view of Keiser et al. (2014 Journal of Biomedical Optics 19:080902 30 pages; Pub.Date 2014).
Brennan teaches apparatus and system as set forth above.
Brennan does not specifically teach the fiber core has an acceptance angle of 3-9°, and/or in that the first fiber cladding has an acceptance angle of 20-60° as in claim 7.
However, Keiser teaches within the same field of endeavor of optical fiber for use in the biomedical imaging field (Title and abstract) the common use of optical fiber for transmission of electromagnetic waves having acceptance angle within the ranges of 8-21° (p.16 col.1 1st ¶ “NA of these MMFs ranges from 0.2 to 0.48, which corresponds to delivery and acceptance cone half-angles of 8 to 21 deg” and also Fig.21) which range overlap the claimed range therefore teaching the fiber core has an acceptance angle of 3-9°, and/or in that the first fiber cladding has an acceptance angle of 20-60° as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with the fiber core has an acceptance angle of 3-9°, and/or in that the first fiber cladding has an acceptance angle of 20-60°, since one of ordinary skill in the art would recognize that using a double-clad fiber core for propagating light towards a smaller region that the region illuminated by the endoillumination was known in the art as taught by Brennan and since using optical fiber with acceptance angles ranging between 8 to 21° was also known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the entrance of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the acceptance angle to the NA numerical aperture of the optical fiber).
Regarding claim 8, Brennan, as discussed in claim 1, teaches that the first and second conduction means can be performed using the same optical fiber ([0064]) using a single or multi-mode fiber ([0063]) therefore reading on a common single-clad fiber is provided as first and second conduction means. Brennan does not specifically teach the illumination device and the therapy device are each configured in such a way that the electromagnetic waves of the illumination device are coupled divergently into the single-clad fiber with a homogeneous angular distribution, and in that the electromagnetic waves of the therapy device are coupled into the single-clad fiber with an opening angle of less than 9° as in claim 8.
However, Keiser teaches within the same field of endeavor of optical fiber for use in the biomedical imaging field (Title and abstract) the common use of optical fiber for transmission of electromagnetic waves having acceptance angle within the range of 8-21° for multi-mode fibers (p.16 col.1 1st ¶ “NA of these MMFs ranges from 0.2 to 0.48, which corresponds to delivery and acceptance cone half-angles of 8 to 21 deg”) teaching that both the therapy device and the illumination device are each coupled to the optical fiber with an opening angle within a range of 8-21° which is overlapping the claimed range of 9° for the acceptance angle range and the opening angle ranges.
   Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with the illumination device and the therapy device are each configured in such a way that the electromagnetic waves of the illumination device are coupled divergently into the single-clad fiber with a homogeneous angular distribution, and in that the electromagnetic waves of the therapy device are coupled into the single-clad fiber with an opening angle of less than 9°, since one of ordinary skill in the art would recognize that using a single-clad fiber core for propagating light towards the same region that the region illuminated by the endoillumination was known in the art as taught by Brennan and since using optical fiber with delivery angles ranging between 8 to 21° was also known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the entrance of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the acceptance angle to the NA numerical aperture of the optical fiber).
Regarding the dependent claim 9, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Brennan and Keiser.
Regarding claim 9, Keiser teaches as discussed above the acceptance angle for the optical fiber being between 8° to 21° which range overlap the claimed range for the single-clad fiber has an acceptance angle of 20 – 60°.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan and Keiser with the single-clad fiber has an acceptance angle of 20 – 60°, since one of ordinary skill in the art would recognize that using a single-clad fiber core for propagating light towards the same region that the region illuminated by the endoillumination was known in the art as taught by Brennan and since using optical fiber with acceptance angles ranging between 8 to 21° was also known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the entrance of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the acceptance angle to the NA numerical aperture of the optical fiber).

Regarding claim 24, Brennan teaches apparatus and system as set forth above. Brennan does not specifically teach a laser beam with an opening angle of 20° or more can be decoupled from the RGB system as in claim 24.
However, Keiser teaches within the same field of endeavor of optical fiber for use in the biomedical imaging field (Title and abstract) the common use of optical fiber for transmission of electromagnetic waves having opening angle within the ranges of 8-21° (p.16 col.1 1st ¶ “NA of these MMFs ranges from 0.2 to 0.48, which corresponds to delivery and acceptance cone half-angles of 8 to 21 deg” and also Fig.21) which range overlap the claimed range for the light delivery or opening angle, therefore teaching a laser beam with an opening angle of 20° or more can be decoupled from the RGB system as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with a therapy beam with a laser beam with an opening angle of 20° or more can be decoupled from the RGB system, since one of ordinary skill in the art would recognize that using a double-clad fiber core for propagating therapy light towards the target region for treatment with an opening angle between 8 and 21° was known in the art as taught by Brennan and since using optical fiber with delivery angles ranging between 8 to 21° was known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the delivery angle of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the delivery angle to the NA numerical aperture of the optical fiber).

Regarding claim 28, Brennan teaches apparatus and system as set forth above. Brennan teaches that the first and second conduction means are considered as a double-clad optical fiber such as represented in Fig.10C as discussed above. Brennan teaches also that endoillumination beam is enlarged at the exit by the use of lens to optimize the size of the observation region (Fig.10C and [0074]) therefore increasing the opening angle for the endoillumination from the opening angle provided by the optical fiber itself. Brennan does not specifically teach a laser beam with an opening angle of more than 20° can be decoupled from the first and/or conduction means as in claim 28.
However, Keiser teaches within the same field of endeavor of optical fiber for use in the biomedical imaging field (Title and abstract) the common use of optical fiber for transmission of electromagnetic waves having opening angle within the ranges of 8-21° (p.16 col.1 1st ¶ “NA of these MMFs ranges from 0.2 to 0.48, which corresponds to delivery and acceptance cone half-angles of 8 to 21 deg” and also Fig.21) and as combined with the teaching of Brennan with the addition of lenses which range overlaps the claimed range for the light delivery or opening angle, therefore teaching a laser beam with an opening angle of 20° or more can be decoupled from the first and/or conduction means as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with a therapy beam with a laser beam with an opening angle of 20° or more can be decoupled from the first , since one of ordinary skill in the art would recognize that using a double-clad fiber core for propagating therapy light towards the target region for treatment with an opening angle increased with the use of lenses was known in the art as taught by Brennan and since using optical fiber with delivery angles ranging between 8 to 21° was known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the delivery angle of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the delivery angle to the NA numerical aperture of the optical fiber).

 Claims 10-11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) as applied to claims 1-5, 16, 18, 20, 21, 25, 29, 30, and further in view of Duan et al. (2014 IEEE 11th International Symposium on Biomedical Imaging 1397-1400; Pub.Date 2014).
Brennan teaches apparatus and system as set forth above. Additionally, Brennan teaches the means for transmitting the OCT electromagnetic waves provided where the third conduction means has within the housing a mirror and a deflecting device which are configured in such a way, in that the electromagnetic waves of the optical coherence tomography device can be transmitted via the deflecting device to the mirror, and can be irradiated by the mirror through a first opening in a front surface of the housing at least into the observation area (Fig.11B with mirror 1150 for directing the light beam and Fig.3 and deflecting device including prism for furthermore directing the scanning beam for the OCT device through a first opening in a front surface of the housing at least into the observation area. However, Brennan does not specifically teach the movable mirror as placed at the distal end of the housing and the deflecting device deflecting the light beam to the movable mirror directing the beam forward as claimed in claim 10.
However, Duan teaches within the same field of endeavor (Title and abstract) a forward-viewing OCT imaging endoscopic device with the use of actuation mechanism of microscanners for OCT within endomicroscopic microscanners (abstract) including a prism and an actuated MEMS mirror along the trajectory of the scanning OCT beam (Figs.2-3 with prism deflecting the OCT light beam on the MEMS mirror actuated to reflected the incident beam between ± 15° from the normal of forward-viewing axis of the endoscope window (Fig.2b)) therefore teaching the third conduction means has at its distal end within the housing a movable mirror and a deflecting device which are configured in such a way, in that the electromagnetic waves of the optical coherence tomography device can be transmitted via the deflecting device to the movable mirror, and can be irradiated by the movable mirror through a first opening in a front surface of the housing at least into the observation area as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with the third conduction means has at its distal end within the housing a movable mirror and a deflecting device which are configured in such a way, in that the electromagnetic waves of the optical coherence tomography device can be transmitted via the deflecting device to the movable mirror, and can be irradiated by the movable mirror through a first opening in a front surface of the housing at least into the observation area, since one of ordinary skill in the art would recognize that using at the distal end of the optical fiber a prism for deflecting the OCT light beam towards a movable MEMS scanning mirror directing the forward-viewing/scanning beam was known in the art as taught by Duan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Duan both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities with high resolution and fast 3D imaging capabilities, as suggested by Duan (p1400 col.1 ¶ Conclusion).
Regarding the dependent claims 11, 14, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Brennan and Duan.
Regarding claim 11, as discussed above, Duan teaches the forward scanning providing stacks of 2D images to for a 3D image of the target region. Additionally, Brennan teaches that the OCT imaging is performed during the surgical procedures ([0010] “In another aspect, embodiments of the invention feature a method for determining distance between a probe tip and tissue during a surgical procedure. A handpiece having (a) a probe tip insertable into human or animal tissue and disposed at an end thereof, and (b) an optical coherence tomography (OCT) probe connected thereto is provided” and [0080] “For example, the OCT probe may be used for diagnostic purposes (e.g., identifying a suspect tissue sample such as benign or malignant epithelial or dermal tissue growths) while the cryosurgical function may be used for treatment purposes (e.g., destroying the suspect tissue sample or skin lesion)”) therefore reading on the movable mirror is configured in such a way that, during the treatment of the therapy area, it carries out an at least one-dimensional scan through the therapy area as claimed.
Regarding claim 14, Brennan teach a first opening in the housing  (Fig.2B) for the OCT, and Duan teaches as discussed above a forward-viewing OCT imaging endoscopic device with the use of actuation mechanism of microscanners for OCT within endomicroscopic microscanners (abstract) including a deflecting device along the OC beam optical fiber (Figs.2-3 with prism deflecting the OCT light beam on the MEMS mirror arranged obliquely to the a central axis of the housing and actuated to reflected the incident beam between ± 15° from the normal of forward-viewing axis of the endoscope window (Fig.2b) therefore teaching the movable mirror is arranged obliquely to the a central axis of the housing so that the electromagnetic waves which can be radiated through the first opening in the front surface of the housing at least onto the therapy area can be radiated at a predetermined angle to the central axis of the housing as claimed in claim 14.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan and Duan with the movable mirror is arranged obliquely to the a central axis of the housing so that the electromagnetic waves which can be radiated through the first opening in the front surface of the housing at least onto the therapy area can be radiated at a predetermined angle to the central axis of the housing, since one of ordinary skill in the art would recognize that using at the distal end of the optical fiber a prism for deflecting the OCT light beam towards a movable MEMS scanning mirror directing the forward-viewing/scanning beam was known in the art as taught by Duan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Duan both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities with high resolution and fast 3D imaging capabilities, as suggested by Duan (p1400 col.1 ¶ Conclusion).

Regarding claim 13, Brennan teaches the third conduction means has a fiber  whose distal end is provided acentrically in the interior of the housing (Fig.2A-2B and [0052] optical fiber 230-1). Brennan does not specifically teach from which the electromagnetic waves of the optical coherence tomography device can be coupled into the deflecting device as in claim 13. Duan teaches within the same field of endeavor (Title and abstract) a forward-viewing OCT imaging endoscopic device with the use of actuation mechanism of microscanners for OCT within endomicroscopic microscanners (abstract) including a deflecting device along the OC beam optical fiber (Figs.2-3 with prism deflecting the OCT light beam on the MEMS mirror actuated to reflected the incident beam between ± 15° from the normal of forward-viewing axis of the endoscope window (Fig.2b)) therefore teaching a fiber from which the electromagnetic waves of the optical coherence tomography device can be coupled into the deflecting device as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with a fiber from which the electromagnetic waves of the optical coherence tomography device can be coupled into the deflecting device, since one of ordinary skill in the art would recognize that using at the distal end of the optical fiber a prism for deflecting the OCT light beam towards a movable MEMS scanning mirror directing the forward-viewing/scanning beam was known in the art as taught by Duan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Duan both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities with high resolution and fast 3D imaging capabilities, as suggested by Duan (p1400 col.1 ¶ Conclusion).

Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) in view of Duan et al. (2014 IEEE 11th International Symposium on Biomedical Imaging 1397-1400; Pub.Date 2014) as applied to claims 1-5, 10-11, 13-14, 16, 18, 20, 21, 25, 29, 30, and further Schmitt et al. (USPN 20060241503 A1; Pub.Date 10/26/2006; Fil.Date 02/10/2006).
Brennan and Duan teach apparatus and system as set forth above. Additionally Duan teaches the working distance in the forward-viewing OCT of about 3.2 mm (p.1399 col.2 2nd ¶) while Brennan teaches the total observation area by endoillumination is scanned by an optimized spot size of OCT ([0076]-[0077]) wherein the OCT scan is perform in one-dimensional manner ([0004] “A-scan”) therefore reading on the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing [...at a distance of 5 - 20 mm from the distal end of the housing...], which scan completely encloses the therapy area and the observation area in one direction.
Brennan and Duan do not specifically teach it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from the distal end of the housing as in claim 12.
However, Schmitt teaches within the same field of endeavor of OCT imaging (Title and abstract) the use of selected lenses for adjusting the waring distance of the OCT ([0045] “In one embodiment, the lenses are selected such that the focal spot size ranges from about 5 to about 40 µm and the working distance ranges from about 0.5 to about 5 cm”) therefore teaching the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from the distal end of the housing, which scan completely encloses the therapy area and the observation area in one direction as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan and Duan with the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from the distal end of the housing, which scan completely encloses the therapy area and the observation area in one direction, since one of ordinary skill in the art would recognize that using additional optical lenses to adjust the working distance of the OCT was known in the art as taught by Schmitt. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Duan and Schmitt both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities at specific long working distance, as suggested by Schmitt ([0045] “especially those requiring the probe beam to focus tightly at a long working distance, an external lens assembly can be used in place of the lens and beam deflector integrated into the tip of the optical fiber”).

Regarding claim 15, Brennan teaches the therapy beam formed by the electromagnetic waves for the treatment of a therapy area intersects the illumination beam formed by the electromagnetic waves for the illumination of an observation area and the illumination beam formed by the electromagnetic waves of the therapy area ([0052] Figs.2A-2B with “endoillumination for visualization, OCT imaging and/or biometry for visualization and diagnosis, and/or photocoagulation or tissue ablation for therapeutic treatment “ each providing illumination through optical fiber with all intersecting area as [0030] with [0095] “ the OCT functionality of probe 1600 may also be activated at the same time as the therapeutic laser to provide real-time feedback on the status and quality of the burn, thereby enabling adaptive control of the therapeutic laser” providing the diagnosis of the treatment and the endoillumination providing the visualization of the treatment region [0068] “White-light laser system 600 may also produce light of multiple colors by mixing the amount of red, green, and blue light. The intensity of each wavelength may be varied in order to alter their respective contributions to the endoillumination light output, e.g., to provide different therapeutic effects, provide improved visualization, or prevent tissue damage. This may enable a surgeon to view tissue under different hues of white light, which is useful in accentuating certain features, e.g., improving the contrast of certain structures (e.g., blood vessels) or stains, and/or causing stains to fluoresce (e.g., ophthalmic use of indocyanine green or tryptan blue)”). Brennan does not teach at a distance of between 5 and 15 mm from an outcoupling end of the first and conduction means as in claim 15.
However, Schmitt teaches within the same field of endeavor of OCT imaging (Title and abstract) the use of selected lenses for adjusting the waring distance of the OCT ([0045] “In one embodiment, the lenses are selected such that the focal spot size ranges from about 5 to about 40 µm and the working distance ranges from about 0.5 to about 5 cm”) therefore teaching the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from an outcoupling end of the first and conduction means, which scan completely encloses the therapy area and the observation area in one direction as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan and Duan with the movable mirror is configured in such a way that during the treatment of the therapy area it carries out an at least one-dimensional scan through the housing at a distance of 5 - 20 mm from an outcoupling end of the first and conduction means, which scan completely encloses the therapy area and the observation area in one direction, since one of ordinary skill in the art would recognize that using additional optical lenses to adjust the working distance of the OCT was known in the art as taught by Schmitt. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Duan and Schmitt both teach the development of OCT endoscopic device using optical fibers for forward-viewing and scanning capabilities. The motivation for the embodiment would have been to provide forwards imaging capabilities at specific long working distance, as suggested by Schmitt ([0045] “especially those requiring the probe beam to focus tightly at a long working distance, an external lens assembly can be used in place of the lens and beam deflector integrated into the tip of the optical fiber”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) as applied to claims 1-5, 16, 18, 20, 21, 25, 29, 30, and further in view of Lin et al. (2017 Theranostics 7:3517-3526; internet version Pub.Date 08-18-2017).
Brennan teaches apparatus and system as set forth above.
Brennan does not specifically teach a distal end of the multi-clad, in particular double-clad, fiber projects beyond the front surface of the housing.
However, Lin teaches within the same field of endeavor of optical fiber for optical endoscopic diagnostic devices (Title and abstract) a multi-clad optical fiber for illumination (Abstract Fig. with Raman probe protrubing from the housing (Abstract Figure lower  central panel with probe reaching the targeted region for illumination) therefore teaching a distal end of the multi-clad, in particular double-clad, fiber projects beyond the front surface of the housing as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with a distal end of the multi-clad, in particular double-clad, fiber projects beyond the front surface of the housing, since one of ordinary skill in the art would recognize that having a multi-clad fiber protrubing from its housing front surface was known in the art as taught by Lin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Lin and Brennan both teach the use of optical fiber for performing at least diagnostic imaging of targeted region of interest. The motivation for the embodiment would have been to provide a closer approach of the optical fiber to the region of interest, as suggested by Lin (abstract Figure).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) as applied to claims 1-5, 16, 18, 20, 21, 25, 29, 30, and further in view of Tang et al. (WO 2004023992 A1; Pub.Date 03/25/2004; Fil.Date  09/11/2003).
Brennan teaches apparatus and system as set forth above. Brennan teaches that the housing for the three conduction means is smaller than 2 times the diameter of the OCT probe (Fig.2B)
Brennan does not specifically teach the housing has a diameter in the range of 2 mm or smaller as in claim 19.
However, Tang teaches within the same field of endeavor of endoscopy with OCT (Title and abstract) that the state of the art for small probe including OCT would have an outer diameter for the probe of less than 0.5mm ([0181] “The minimum dimensions that can be realistically achieved are determined. It is possible to achieve a tip diameter between 0.5 and 1 mm using monolithic prisms, but if the side mirror is placed on the drug infusion catheter instead, probes with outer diameter <0.5 mm are possible” when considering the OCT forward-viewing configuration) therefore teaching in view of the design of Brennan that the housing has a diameter in the range of 2 mm or smaller as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with the housing has a diameter in the range of 2 mm or smaller, since one of ordinary skill in the art would recognize that sizing the optical fibers for OCT housing less than 0.5 mm was known in the art as taught by Tang and since using such design for additional two optical fibers within the same housing was also known in the art as taught by Brennan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tang and Brennan both teach the use of optical fiber for performing at least diagnostic imaging of targeted region of interest. The motivation for the embodiment would have been to provide a minimal impact when inserted within the tissue as exemplified with the epidural tissue, as suggested by Tang (abstract).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) as applied to claims 1-5, 16, 18, 20, 21, 25, 29, 30, and further in view of Lindvold et al. (WO 2017137350 A1; Pub.Date 08/17/2017; Fil.Date  02/06/2017).
Brennan teaches apparatus and system as set forth above. Brennan teaches also that the therapy laser is applied for photocoagulation or tissue ablation ([0006] “a fiber-coupled laser for therapeutic applications including but not limited to photocoagulation and tissue ablation”).
Brennan does not specifically teach the therapy device has a therapy laser which operates in the following wavelength ranges 400 nm to 10,600 nm, in particular 400 nm to 3000 nm, preferably 400 nm, to 2200 nm, in particular preferably at 440 - 460 nm as in claim 22.
However, Lindvold teaches within the same field of endeavor of therapy laser via endoscopy (Title and abstract) the treatment of tissue with photocoagulation performed using light within the wavelength range of 350-500 nm (p.19 5th ¶ “The use of blue light for photocoagulation of blood vessels in tumour 102, 104 of the bladder may therefore be unique to the bladder. The high intensity treatment light source 402 may therefore emit light 404 at a wavelength of between 350-500 nm”) which is overlapping the claimed range, therefore teaching a therapy laser which operates in the following wavelength ranges 400 nm to 10,600 nm, in particular 400 nm to 3000 nm, preferably 400 nm, to 2200 nm, in particular preferably at 440 - 460 nm as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with a therapy laser which operates in the following wavelength ranges 400 nm to 10,600 nm, in particular 400 nm to 3000 nm, preferably 400 nm, to 2200 nm, in particular preferably at 440 - 460 nm, since one of ordinary skill in the art would recognize that using a high power laser for photocoagulation within the wavelength range of 350-500nm was known in the art as taught by Lindvold and since the wavelength range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Lindvold both teach the use of optical fibers for photocoagulation treatment in biomedical applications. The motivation for the embodiment would have been to provide delivery treatment light for photocoagulation within specific regions to perform the desired focused imaging and treatment, as suggested by Lindvold (p.19 5th ¶ “The use of blue light for photocoagulation of blood vessels in tumour 102, 104 of the bladder may therefore be unique to the bladder. The high intensity treatment light source 402 may therefore emit light 404 at a wavelength of between 350-500 nm”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) and in view of Lindvold et al. (WO 2017137350 A1; Pub.Date 08/17/2017; Fil.Date  02/06/2017) as applied to claims 1-5, 16, 18, 20, 21, 25, 29, 30, and further in view of Keiser et al. (2014 Journal of Biomedical Optics 19:080902 30 pages; Pub.Date 2014).
Brennan and Lindvold teach a system and method as set forth above.
Brennan and Lindvold do not specifically teach a therapy beam with an opening angle of less than 9°, preferably less than 6°, can be decoupled from the therapy device as in claim 23.
However, Keiser teaches within the same field of endeavor of optical fiber for use in the biomedical imaging field (Title and abstract) the common use of optical fiber for transmission of electromagnetic waves having opening angle within the ranges of 8-21° (p.16 col.1 1st ¶ “NA of these MMFs ranges from 0.2 to 0.48, which corresponds to delivery and acceptance cone half-angles of 8 to 21 deg” and also Fig.21) which range overlap the claimed range for the light delivery or opening angle, therefore teaching a therapy beam with an opening angle of less than 9°, preferably less than 6°, can be decoupled from the therapy device as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan and Lindvold with a therapy beam with an opening angle of less than 9°, preferably less than 6°, can be decoupled from the therapy device, since one of ordinary skill in the art would recognize that using a double-clad fiber core for propagating therapy light towards the target region for treatment with an opening angle between 8 and 21° was known in the art as taught by Brennan and since using optical fiber with delivery angles ranging between 8 to 21° was known in the art as taught by Keiser, which range overlaps the claimed range without a specific criticality provided within the instant disclosure therefore rendering the claimed range obvious (see MPEP2131.03.II). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Keiser both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation for the embodiment would have been to provide limitation for the delivery angle of specific light orientation and delivery light within a certain region to perform the desired focused imaging and treatment, as suggested by Keiser (p.16 col.1 1st ¶ by relating the delivery angle to the NA numerical aperture of the optical fiber).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) as applied to claims 1-5, 16, 18, 20, 21, 25, 29, 30, and further in view of Jelger et al. (2007 OPTICS LETTERS 32:3501-3503; Pub.Date 2007).
Brennan teaches a system as set forth above.
Brennan does not specifically teach the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber, which form the first and second conduction means, has a larger acceptance angle than the opening angle of the RGB system and/or the therapy device as in claim 26.
However, Jelger teaches within the same field of endeavor of optical fiber (Title and abstract) the common practice of having the convergence of the incident light beam to the optical fiber opening as presenting the convergence angle or opening angle of the light source device being less than the acceptance angle of the fiber cladding (Fig.2 and p.3502 col.1 1st ¶  acceptance angle of 24°) therefore teaching the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber, which form the first and second conduction means, has a larger acceptance angle than the opening angle of the RGB system and/or the therapy device.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with teaching the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber, which form the first and second conduction means, has a larger acceptance angle than the opening angle of the RGB system and/or the therapy device, since one of ordinary skill in the art would recognize that adjusting the opening angle/convergence angle of the light source devices as being less than the acceptance/entrance angle of the optical fiber was known in the art as taught by Jelger. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Jelger both teach the use of optical fibers for propagating electromagnetic waves for biomedical applications. The motivation would have been to provide the delivery of the light beam without the necessity of additional optical elements to refocusing the light source beam on the optical fiber, as suggested by Jelger (p.3502 col.1 1st ¶ “The advantage of employing a skew-angle launching scheme was that no dichroic mirror was needed to couple out the generated laser emission. Instead, a standard highly reflective broadband mirror could be used. This type of pumping arrangement is also much less sensitive to the polarization state of the pump”).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (USPN 20100228119 A1; Pub.Date 09/09/2010; Fil.Date 03/05/2010) as applied to claims 1-5, 16, 18, 20, 21, 25, 29, 30, and further in view of Taylor (2016 The Many Facets of Endoscopy; internet presentation https://slideplayer.com/slide/12652179/ ; Pub.Date 2016).
Brennan teaches a system as set forth above.
Brennan does not specifically teach the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber forming the first and second conduction means, has a length of between 0.5 m and 10 m as in claim 27.
However, Taylor teaches a review within the same field of endeavor of endoscopy (Title) the various lengths for commonly used endoscope device (last page with slides 28, 30 and 53) with gastroscope, colonoscope, enteroscope and bronchoscope with the corresponding lengths with these endoscopes having optical fibers for conducting light beams and therefore teaching these optical fibers having lengths  within the claimed range of 0.5 to 10m therefore teaching the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber forming the first and second conduction means, has a length of between 0.5 m and 10 m as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Brennan with the single-clad fiber, or the dual-clad fiber, or the multi-clad fiber forming the first and second conduction means, has a length of between 0.5 m and 10 m, since one of ordinary skill in the art would recognize that commonly known endoscopes with optical fibers to conduct light beams having working lengths within the 0.5 to 10m ranges were known in the art as taught by Taylor. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brennan and Taylor both teach the use of optical fibers for propagating electromagnetic waves for endoscopic applications. The motivation would have been to provide the delivery of the light beam within specific parts of the patient body, as suggested by Taylor (Slides 28, 30 and 53).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793